Citation Nr: 0730771	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-38 973A	)	DATE
	)
	)


THE ISSUES

1.  Whether an August 1976 decision of the Board of Veterans' 
Appeals should be revised or reversed on the grounds of clear 
and unmistakable error.

2.  Whether a March 1985 decision of the Board of Veterans' 
Appeals should be revised or reversed on the grounds of clear 
and unmistakable error.

(The issue of entitlement to service connection for 
degenerative joint disease of the cervical spine with 
radiculopathy will be the subject of a separate Board 
decision.)


REPRESENTATION

Moving party represented by:  Michael B. Roberts, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The moving party in this case served on active duty from 
January 1952 to December 1953.

In an August 1976 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to a disability rating in excess 
of 10 percent for lumbar disc degeneration with low back 
pain.  In a March 1985 decision, the Board denied entitlement 
to a disability rating in excess of 20 percent for lumbar 
disc degeneration with low back pain.  The moving party has 
moved the Board to revise these decisions on the basis that 
the decisions were clearly and unmistakably erroneous.

In September and December 2005 submissions, the moving party, 
through his representative, purportedly claimed that multiple 
Regional Office (RO) rating decisions contained clear and 
unmistakable error with regard to his service-connected 
lumbar disc degeneration with low back pain.  As such claims 
of clear and unmistakable error in prior rating decisions 
have not been adjudicated by the RO, the Board does not have 
jurisdiction of any such claims.  These submissions are 
referred to the RO for appropriate action.

Such submissions also contain argument alleging clear and 
unmistakable error pertaining to the issue of entitlement to 
service connection for cervical spine disability.  Initially, 
the Board notes that in September 2002, the Board determined 
that new and material evidence had been received to reopen a 
claim of entitlement to service connection for cervical spine 
disability, and in August 2004, the Board remanded the merits 
issue of entitlement to service connection for cervical spine 
disability.  As noted on the cover page, such issue will be 
addressed in a separate Board decision.  As there is no final 
Board decision pertaining to this issue to date, the moving 
party's allegations of CUE pertaining to this issue are 
premature and the Board does not have jurisdiction to address 
any such allegations.  See 38 C.F.R. § 20.1400.


FINDINGS OF FACT

1.  The moving party in this case served on active duty from 
January 1952 to December 1953.

2.  The moving party has failed to adequately set forth the 
alleged clear and unmistakable error, or errors, of fact or 
law in the August 1976 Board decision and March 1985 Board 
decision, the legal or factual bases for such allegations, 
and why the results would have been manifestly different but 
for the alleged errors.  


CONCLUSION OF LAW

The moving party's allegations of clear and unmistakable 
error in the August 1976 Board decision and March 1985 Board 
decision fail to meet the threshold pleading requirements 
for revision of the Board decision on grounds of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1404(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that prior to the moving party filing his 
motion, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
However, the notification and duty to assist provisions of 
the VCAA are not applicable to claims of clear and 
unmistakable error in prior Board decisions.  38 C.F.R. § 
20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 
(2001).  Accordingly, no further action is necessary for 
compliance with the VCAA.

Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as there 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed 
by VA not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 
20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error 
exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board.  
All final Board decisions are subject to revision except:  
(1) decisions on issues which have been appealed to and 
decided by a court of competent jurisdiction; and (2) 
decisions on issues which have subsequently been decided by 
a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1400.

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. § 
20.1401.  Only final decisions of the Board are subject to 
appeal to the Court.  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE 
includes the name of the veteran, the applicable VA file 
number, the date of the Board decision to which the motion 
relates, and the issue or issues to which the motion 
pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Id.

In addition to the general requirements for filing a motion 
for revision of a decision based on clear and unmistakable 
error as noted above, there are also specific requirements 
for making allegations of clear and unmistakable error that 
are set forth under 38 C.F.R. § 20.1404(b).  Such 
requirements include that the motion must set forth clearly 
and specifically the alleged clear and unmistakable error, 
or errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the result 
would have been manifestly different but for the alleged 
error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, nonspecific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  Id.

The moving party in this case, through his representative, 
appears to take issue with the disability ratings and 
effective dates assigned to his service-connected lumbar 
disc degeneration with low back pain.  For the record, the 
Board notes that service connection is in effect for lumbar 
disc degeneration with low back pain rated 10 percent 
disabling, effective October 31, 1973; rated 20 percent 
disabling, effective February 5, 1982; rated 40 percent 
disabling, effective May 18, 1987; and rated 60 percent 
disabling, effective July 28, 1992.  

A March 22, 1974, RO rating determination granted service 
connection for lumbar spine disability, assigning a 10 
percent disability rating, effective October 31, 1973.  The 
moving party perfected an appeal as to the disability rating 
assigned, and an August 1976 Board decision denied 
entitlement to a disability rating in excess of 10 percent.  
Thus, such decision subsumed the March 22, 1974 RO 
determination with regard to this issue.  It has been held 
that when the Board affirms a decision of the RO, that 
decision is subsumed by the final appellate decision.  The 
RO decision that has been affirmed by the Board becomes 
"part and parcel" of the final Board decision.  See 38 
C.F.R. § 20.1104; Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 
1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. 
Brown, 5 Vet. App. 430 (1993 (when a determination of the 
AOJ is affirmed by the BVA, the determination is subsumed by 
the final appellate decision); see also VAOPGCPREC 14-95.  
With regard to the August 1976 Board decision, in apparently 
claiming CUE, the moving party has referred to a March 1974 
VA examination, noted VA's award of a 10 percent disability 
rating, and contends that such constitutes clear and 
unmistakable error.  The moving party never specifically 
references the August 1976 Board decision, but just 
generally refers to the time period when a 10 percent 
disability rating was assigned, and alleges clear and 
unmistakable error.  The moving party does not specifically 
reference any findings or conclusions in the August 1976 
Board decision, nor does he make any specific allegations of 
error in fact or law in the August 1976 Board decision.  

An April 16, 1982, RO rating determination denied 
entitlement to a disability rating in excess of 10 percent 
for lumbar spine disability.  The moving party perfected an 
appeal as to the disability rating assigned.  Upon 
certification to the Board, such issue was remanded by the 
Board in April 1984, for further development.  Subsequently, 
in a September 19, 1984, rating determination, the RO 
granted a 20 percent disability rating for lumbar spine 
disability, effective February 5, 1982.  The matter remained 
in appellate status, as the maximum schedular rating had not 
been assigned.  In a March 1985 decision, the Board denied 
entitlement to a disability rating in excess of 20 percent.  
Thus, such decision subsumed the April 1982, and September 
1984 RO determinations with regard to this issue.  See 38 
C.F.R. § 20.1104; Smith supra; Mykles, supra; Olson, supra; 
and, VAOPGCPREC 14-95.  The Board has reviewed the 
submissions of the veteran in which CUE is alleged; however, 
is unable to detect any specific allegations of error in 
fact or law in the March 1985 Board decision.  In fact, the 
moving party has repeatedly stated that had it not been for 
CUE committed by the Board (and the RO), he would have 
received a 20 percent disability rating prior to 1984.  As 
noted, however, he is in receipt of a 20 percent disability 
rating effective February 5, 1982.  Moreover, while he 
generally objects to the disability ratings assigned over 
the years, he never specifically refers to the March 1985 
Board decision, nor any specific findings or conclusions 
discussed in such decision.  Thus, with regard to the March 
1985 Board decision, the moving party has failed to make any 
specific allegations of error in fact or law.

The Board is thus unable to decipher the errors that the 
moving party is claiming in the August 1976 and March 1985 
Board decisions with regard to the disability ratings 
assigned to his service-connected lumbar spine disability.  
The moving party has failed to set forth the legal or 
factual basis for any such allegations of CUE, and why the 
result would have been manifestly different but for the 
alleged error.  The Board must emphasize that, in a CUE 
motion, it is incumbent upon the moving party to set forth 
clearly and specifically the alleged CUE, and non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  38 C.F.R. § 20.1404(b).  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b), the motion 
is dismissed without prejudice.


ORDER

The motion for clear and unmistakable error in the August 
1976 Board decision and the March 1985 Board decision is 
dismissed without prejudice to refiling.



	                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2006) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2006).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.




